DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 11/07/2022, with respect to the claim objection has been fully considered and are persuasive.  The claim objection has been withdrawn. 
Note: The examiner will address the non-statutory double patenting rejection when applicant decides to address it.
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. Applicant argues that the newly added limitations “the modified video stream representing surroundings of the vehicle; provide the modified video stream via a display using distance map data received from the vehicle mounted sensor system;” overcome the prior art.  The examiner respectfully disagrees.  Huang discloses a vehicle using stereo cameras with depth information to generate the 3D visualization for display to the remote operator within the virtual environment (para. 0051).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,175,654 in view of Liu (US 20190289321) and in further view of Toth (US 20060251330).  
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/482,088 in view of Liu (US 20190289321) and in further view of Toth (US 20060251330).  
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2-3, 7-8, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu (US 20190289321) and in further view of Toth (US 20060251330).

Regarding claim 1, Huang discloses a remote vehicle control system comprising:
a virtual control system configured to: [See Huang [Fig. 3A] Remote control system.]
process video data received from a vehicle mounted sensor system of a vehicle, the vehicle mounted sensor system including a video camera system, wherein the video data includes a plurality of sequential image frames of a video stream, each image frame corresponding to a time position of the video stream; [See Huang [Fig. 3A] Transmit encoded sensor data to the remote control system for display on a virtual reality headset of the remote control system (B308) (refer to para. 0079, which describes the encoding of the vehicle sensor data into a compressed format using various known codecs.)  It is inherent that the video codec knows the time positions of the frames.]
the modified video stream representing surroundings of the vehicle; provide the modified video stream via a display using distance map data received from the vehicle mounted sensor system; [See Huang [0051] One or more stereo cameras of the vehicle are used to determine depth of the vehicle environment…..3D visualization is generated using depth information from the stereo cameras….depth information is also generated by LIDAR, RADAR and/or other sensors….this allows rendering or display of a 3D visualization to the remote operator.]
after the modified video stream has been provided via the display, process input received via an input device, the input indicating control instructions, the control instructions controlling operation of the vehicle; and transmit the control instructions via a network to the vehicle. [See Huang [Fig. 3A] Transmit encoded sensor data to the remote control system for display on a virtual reality headset of the remote control system (B308) (refer to para. 0079, which describes the encoding of the vehicle sensor data into a compressed format using various known codecs….any type of lossy compression formats will modify the video stream.  The remote control system displays the encoded vehicle sensor data and receives control data input to the remote control system.  Also, see Fig. 3B, Transmit the control data to the vehicle (B324).  Also, see 0029, transmit data in real-time (i.e. live).]
Huang does not explicitly disclose
store the plurality of image frames within a circular buffer; 
generate an optical flow map based on at least two consecutive frames in the circular buffer, the optical flow map predicting pixel positions of a virtual image frame corresponding to a desired time position of the video data;  
synthesize the virtual image frame for insertion into the desired time position of the video stream;  create a modified video stream by inserting the virtual image frame into the desired time position of the video stream,  
However, Liu does disclose
generate an optical flow map based on at least two consecutive frames in the [See Liu [0024] Synthesizing new video frames by deep voxel flow, either in-between existing frames (interpolation) or subsequent to them (extrapolation).  Also, see 0087, buffering sensor data.]
synthesize the virtual image frame for insertion into the desired time position of the video stream;  create a modified video stream by inserting the virtual image frame into the desired time position of the video stream,  [See Liu [0024] Synthesizing new video frames by deep voxel flow, either in-between existing frames (interpolation) or subsequent to them (extrapolation) to create a modified/new video stream.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang to add the teachings of Liu, in order to improve upon the handling of dropped/corrupt/missing frames by performing video synthesis using deep learning [See Liu [0003, 0024]].
Huang (modified by Liu) do not explicitly disclose
store the plurality of image frames within a circular buffer; 

However, Toth does disclose
store the plurality of image frames within a circular buffer; [See Toth [0450, 0454, 0457] Video decoding system using a neural network with reference memory of a circular buffer.]
[See Toth [0450, 0454, 0457] Performing video compression steps using frames stored in a circular buffer.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang (modified by Liu) to add the teachings of Liu, in order to incorporate a reference memory/buffer for temporarily storing video frames being received over the network in Huang.  This gives the decoder in Huang or the CNN in Liu a time tolerance for processing/decoding video frames.  Additionally, it would be obvious to perform a simple substitution of the buffer in Liu with the circular buffer in Toth.  This will apply the benefits of a circular buffer to the video compression system of the above references.

Regarding claim 2, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang discloses
wherein the network is a cell phone network.  [See Huang [0079] Transmission of the sensor data over a cellular network.]

Regarding claim 3, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein synthesizing the virtual image frame is supported by a convolutional neural network.  
However, Liu does disclose
wherein synthesizing the virtual image frame is supported by a convolutional neural network.  [See Liu [0019] CNN that has a voxel flow layer.]
Applying the same motivation as applied in claim 1.

Regarding claim 7, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang discloses
wherein the virtual control system further comprises a virtual reality headset.  [See Huang [Fig. 3A] Transmit encoded sensor data to the remote control system for display on a virtual reality headset of the remote control system (B308).]

Regarding claim 8, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang discloses
the video data including frames ordered at least in part by priority.  [See Huang [0082-0083] Prioritizing the sensor data including camera data.]

Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, Huang (modified by Liu and Toth) disclose the method of claim 14.  Furthermore, Huang does not explicitly disclose
wherein the virtual image frame is an extrapolated image frame and the desired time position is subsequent to the time positions corresponding to the at least two consecutive image frames.  
However, Liu does disclose
wherein the virtual image frame is an extrapolated image frame and the desired time position is subsequent to the time positions corresponding to the at least two consecutive image frames.  [See Liu [0024] Synthesizing new video frames by deep voxel flow, either in-between existing frames (interpolation) or subsequent to them (extrapolation).]
Applying the same motivation as applied in claim 14.

Regarding claim 17, Huang (modified by Liu and Toth) disclose the method of claim 14.  Furthermore, Huang does not explicitly disclose
wherein the virtual image frame is an interpolated image frame and the desired time position is between the time positions corresponding to the at least two consecutive image frames.
However, Liu does disclose
wherein the virtual image frame is an interpolated image frame and the desired time position is between the time positions corresponding to the at least two consecutive image frames. [See Liu [0024] Synthesizing new video frames by deep voxel flow, either in-between existing frames (interpolation) or subsequent to them (extrapolation).]
Applying the same motivation as applied in claim 14.

Regarding claim 19, Huang (modified by Liu and Toth) disclose the method of claim 14.  Furthermore, Huang does not explicitly disclose
wherein the optical flow map is generated by a convolutional neural network.
However, Liu does disclose
wherein the optical flow map is generated by a convolutional neural network.  [See Liu [0019] CNN that has a voxel flow layer.]
Applying the same motivation as applied in claim 14.

Regarding claim 20, see examiners rejection for claim 14 which is analogous and applicable for the rejection of claim 20.

Claims 4-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu (US 20190289321) in view of Toth (US 20060251330) and in further view of Dane et al. (herein after will be referred to as Dane) (US 20090148058).

Regarding claim 4, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein synthesizing the virtual frame is used to interpolate frames to increase effective frames per second.
However, Dane does disclose
wherein synthesizing the virtual frame is used to interpolate frames to increase effective frames per second. [See Dane [Fig. 2A] Interpolated Frame.  Also, see 0044, increase frame rate by interpolation.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang (modified by Liu and Toth) to add the teachings of Dane, in order to improve upon dropped frames or frames skipped by the encoder, and to provide a perception of smoother motion [See Dane [0005]].

Regarding claim 5, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein synthesizing the virtual frame is used to extrapolate frames to replace missing or damaged video frames.  
However, Dane does disclose
wherein synthesizing the virtual frame is used to extrapolate frames to replace missing or damaged video frames.  [See Dane [0076] Frames dropped or lost during transmission referred to as skipped frames and the skipped frames are substituted with extrapolation.]
Applying the same motivation as applied in claim 4.

Regarding claim 16, Huang (modified by Liu and Toth) disclose the method of claim 15.  Furthermore, Huang does not explicitly disclose
further comprising: determining that an expected image frame corresponding to the desired time position is unavailable; and 
inserting the extrapolated image into the video stream subsequent to the at least two consecutive image frames.
However, Dane does disclose
further comprising: determining that an expected image frame corresponding to the desired time position is unavailable; and [See Dane [0076] Frames dropped or lost during transmission referred to as skipped frames and the skipped frames are substituted with extrapolation.]
inserting the extrapolated image into the video stream subsequent to the at least two consecutive image frames. [See Dane [Fig. 2C] Extrapolated Frame.]
Applying the same motivation as applied in claim 4.

Regarding claim 18, Huang (modified by Liu and Toth) disclose the method of claim 17.  Furthermore, Huang does not explicitly disclose
wherein insertion of the interpolated image increases the frame rate of the video stream.
However, Dane does disclose
wherein insertion of the interpolated image increases the frame rate of the video stream. [See Dane [Fig. 2A] Interpolated Frame.  Also, see 0044, increase frame rate by interpolation.]
Applying the same motivation as applied in claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu (US 20190289321) in view of Toth (US 20060251330) and in further view of Sargent et al. (herein after will be referred to as Sargent) (US 20160112216).

Regarding claim 6, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the video data is received over a cellular network using feed forward correction.  
However, Sargent does disclose
wherein the video data is received over a cellular network using feed forward correction.  [See Sargent [0037] Vehicle sensors provide video data.  Also, see 0045, Reed Solomon coding (i.e. feed forward correction).  Also, see 0004, communicating over a cellular network to a remote vehicle management system.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang (modified by Liu or Toth) to add the teachings of Sargent, in order to attempt to protect the video data being transmitted over a network by incorporation of an error correction coding technique.  This is obvious in view of an autonomous vehicle transmitting its data across a network to a remote operator in Huang such that the amount of data being corrupted is reduced or repaired.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu (US 20190289321) in view of Toth (US 20060251330) and in further view of Bader et al. (herein after will be referred to as Bader) (US 20030161354).

Regarding claim 9, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the video data including interleaved video frames. 
However, Bader does disclose
wherein the video data including interleaved video frames. [See Bader [0011] Video transmission which interleaves video samples.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang (modified by Liu and Toth) to add the teachings of Bader, in order to interleave the images in the video being prioritized by the remote operator in Huang.  Therefore, it is obvious to interleave the images based on what the remote operator needs or requires.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu (US 20190289321) in view of Toth (US 20060251330) and in further view of Lau et al. (herein after will be referred to as Lau) (US 20160212496).

Regarding claim 11, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the the video data has been compressed using a maximum separable distance erasure code.  
However, Lau does disclose
wherein the the video data has been compressed using a maximum separable distance erasure code.  [See Lau [0041] Cauchy Reed-Solomon code to compress video (applicant spec published para. 0007 states that Cauchy Reed-Solomon is a MDS erasure code).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang (modified by Liu and Toth) to add the teachings of Lau, in order to attempt to protect the video data being transmitted over a network by incorporation of an error correction coding technique.  This is obvious in view of an autonomous vehicle transmitting its data across a network to a remote operator in Huang such that the amount of data being corrupted is reduced or repaired.

Regarding claim 12, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the video data has been compressed using Cauchy Reed-Solomon code.
However, Lau does disclose
wherein the video data has been compressed using Cauchy Reed-Solomon code.  [See Lau [0041] Cauchy Reed-Solomon code to compress video.]
Applying the same motivation as applied in claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20190302761) in view of Liu (US 20190289321) in view of Toth (US 20060251330) and in further view of Lin et al. (herein after will be referred to as Lin) (US 20090222709).

Regarding claim 10, Huang (modified by Liu and Toth) disclose the system of claim 1.  Furthermore, Huang does not explicitly disclose
wherein the video data includes packets transmitted by a User Datagram Protocol (UDP).  
However, Lin does disclose
wherein the video data includes packets transmitted by a User Datagram Protocol (UDP).  [See Lin [0071] Transmitting packets through a UDP transport.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Huang (modified by Liu and Toth) to add the teachings of Lin, in order to perform a simple substitution of transport protocols.  Furthermore, Lin describes improvements in a packet loss recovery system using FEC coding and UDP transport (See abstract).  Therefore, one would look to Lin if they desire to improve upon packet loss.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhanushali et al. (US 20200348665)
Muenster et al. (US 20190384286)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486